The plaintiff’s amended bill of exceptions disputes the allowance of the motion of each of two defendants for a directed verdict in a tort action brought for injuries received by the plaintiff in a fall down a flight of temporary wooden steps leading to the passenger platform within an M.B.T.A. station then in the process of being altered by the defendant Perini Corporation. We conclude that there was evidence from which the jury could have found (1) that there was a defect in the step from which the plaintiff fell; (2) that the defect caused the fall; (3) that each defendant was responsible for the defective condition of the step and (4) that the defect had existed for a sufficient period of time to charge either defendant with knowledge of its existence and a duty to correct it. Upham v. Boston, 187 Mass. 220, 221 (1905). Shwartz v. Feinberg, 306 Mass. 331, 332-333 (1940). Cobb v. Worcester County Elec. Co. 338 Mass. 252, 254-255 (1958). Compare Oliveri v. Massachusetts Bay Transp. Authy. 363 Mass. 165, 166-170 (1973). That the testimony of one of the plaintiff’s witnesses may have been conflicting was a question to be resolved by the jury. Garland v. Stetson, 292 Mass. 95, 97-98 (1935). Keenan v. E. M. Loew’s, Inc. 302 Mass. 309, 310-311 (1939).

Exceptions sustained.